Ryan, C.
This was an action to quiet title brought by appellant in the district court of Saunders county. There is presented no question other than of fact. These questions cannot be considered upon what is submitted as a bill of exceptions signed by the clerk of said court, for the reason that it was not shown that the said bill was settled by the clerk because of the absence or sickness of the district judge, and there was no agreement upon the bill of exceptions. There was a stipulation in which, however, the last mentioned requirement does not appear. It was in the following language : “It is hereby agreed by and between the plaintiff and defendant in this action that a bill of exceptions in this case may be settled, allowed, and signed by the clerk of said district court, and that the same may be so signed and allowed without service or notice to defendant, except that in case of amendments proposed to the bill of exceptions as the same now stands, notice of any such amendments shall be given by plaintiff to defendant if any such amendments shall be desired by the plaintiff to be made. The bill to be settled and signed as aforesaid within the time provided by law.” Following the case of Scott v. Spencer, 42 Neb., 632, we must ignore the act of the clerk in assuming to settle the bill of exceptions. Since the pleadings amply justified the relief granted the appellee, the judgment of the district court is
Affirmed.